PER CURIAM.
Pelagio B. Sabanal (“Sabanal”) appeals the decision of the United States Court of Appeals for Veterans Affairs (“CAVC”) in Pelagio B. Sabanal v. Anthony J. Principi, Vet.App. No. 01-0315 (April 23, 2001), which dismissed his untimely appeal for lack of jurisdiction. The CAVC received Sabanal’s notice of appeal (“NOA”) 17 months after the Board of Veterans Affairs (“Board”) entered judgment.
In his brief to this court, Sabanal, who is proceeding pro se, has not provided an explanation for his delay in filing the NOA before the CAVC. Rather, he has again presented the substantive reasons he believes that he is entitled to veteran’s benefits.
Sabanal’s status as a pro se litigant does not excuse the late filing, and this court does not have discretion to waive the timeliness requirement. See Fed. RApp. P. 26(b) (“... the court may not extend the time to file ... a notice of appeal from or a petition to review an order of an administrative agency, board, commission ... ”). To obtain review by the CAVC of a final Board decision, a claimant must file a NOA with the CAVC within 120 days after the date on which notice of the decision is mailed. 38 U.S.C. § 7266(a)(1). The CAVC properly dismissed his untimely appeal for lack of jurisdiction.
Sabanal did not timely file his appeal from the Board with the CAVC. The CAVC was legally correct in determining that it lacked jurisdiction and since this court may not waive the statutory timeliness requirement, we affirm.
Each side shall bear its own costs.